ORDER
PER CURIAM:
Original proceeding.
Petitioner seeks an appropriate writ for the purpose of fixing bail on his appeal and staying execution pending such appeal.
Under the situation existing here the Court believes that section 95-1109, R.C.M.1947, permits bail and to deny the same would be an abuse of the Court’s discretion, as would a refusal to stay execution upon the furnishing of the bail as fixed.
IT IS THEREFORE ORDERED that the cause be remanded to the district court of Jefferson County with directions that an order fixing bail be entered and upon such bail being furnished that petitioner be released thereon and execution stayed upon the judgment pending decision on the appeal.